— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed January 9, 1978, upon his conviction of robbery in the second degree, on his plea of guilty, the sentence being an indeterminate prison term of from three to nine years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate prison term of from zero to four and one-half years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Suozzi, J. P., O’Connor, Lazer and Rabin, JJ., concur.